Citation Nr: 0004262	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-05 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to July 14, 1997, for 
assignment of a 30 percent rating for total left wrist 
fusion. 


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
1997 by the Columbia, South Carolina, Regional Office (RO) of 
the Department of Veterans Affairs, which granted an 
increased rating to 30 percent for the veteran's service-
connected left wrist fusion, and assigned an effective date 
for the increase of July 14, 1997, the date of receipt of the 
veteran's claim for increase.  In November 1997, the veteran 
filed a notice of disagreement to the effective date assigned 
for the 30 percent rating; a statement of the case was issued 
in November 1997; and the veteran filed a substantive appeal, 
on a VA Form 9, received in December 1997. 

It appears from various statements and the veteran's 
testimony at a January 1999 RO hearing that he is asserting a 
claim of clear and unmistakable error in prior rating 
decisions.  In his substantive appeal received in December 
1997, the veteran stated that his left wrist was not his 
minor wrist.  Although not entirely clear, he further 
indicated that from September 1987, he "had a total left 
fusion and not a limited fusion."  At the January 1999 
personal hearing, the veteran testified that the percentage 
he was given for a partial fusion was incorrect, and he 
should have had a 30 percent rating since 1987.  The matter 
of clear and unmistakable error in prior rating decisions is 
hereby referred to the RO for clarification and any necessary 
action. 


FINDINGS OF FACT

1.  By rating decision in June 1996, entitlement to a rating 
in excess of 20 percent for postoperative total fusion of the 
left wrist on the minor side was denied; the veteran was 
notified of this decision, but did not file a timely notice 
of disagreement. 

2.  On July 14, 1997, the veteran's application for increased 
compensation for his service-connected left wrist disability 
was received by VA.

3.  It was not factually ascertainable prior to July 14, 
1997, that the veteran's postoperative total fusion of the 
left wrist on the minor side had increased in severity so as 
to meet the criteria for a 30 percent rating.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
July 14, 1997, for assignment of a 30 percent rating for 
total left wrist fusion, have not been met.  38 U.S.C.A. §§ 
1155, 5107, 5110 (West 1991); 38 C.F.R. §§ 3.400, 4.71a, 
Diagnostic Code 5214 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran has presented a 
claim that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim that 
is plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a). 

By rating decision in January 1975, service connection was 
established for residuals of a fracture of the left navicular 
bone, rated as 10 percent disabling, and the rating was 
increased to 20 percent effective from October 1987.  

A rating decision in June 1996 denied a rating in excess of 
20 percent for postoperative total fusion of the left wrist 
on the minor side.  The veteran was notified of this decision 
in June 1996 and did not enter a notice of disagreement 
within one year of the date of notice of this decision.  
Therefore, this decision became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (1999).

Thereafter, on July 14, 1997, the veteran's application for 
increased compensation was received by VA.  After considering 
treatment reports and the report of VA examination on 
September 27, 1997, the RO determined that a 30 percent 
rating should be assigned effective from July 14, 1997, the 
date of receipt of the veteran's claim for increased 
compensation. 

The pertinent regulation provides that the effective date of 
an award of increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within one year from such date; otherwise, the 
effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).  

The essential question before the Board is therefore when it 
was factually ascertainable that a 30 percent rating was 
warranted.  Diagnostic Code 5214 provides that for favorable 
ankylosis of the wrist in 20 degrees to 30 degrees 
dorsiflexion, on the minor side, a 20 percent rating is 
warranted.  For any other position of wrist ankylosis, except 
favorable, on the minor side, a 30 percent rating is 
warranted.  38 C.F.R. § 4.71a.

Turning to the evidence, the Board is unable to find any 
basis for finding that it was factually ascertainable that 
the diagnostic criteria were met prior to the September 27, 
1997, VA examination.  In May 1996, the veteran was found to 
have 20 degrees of dorsiflexion of the left wrist, which is 
favorable ankylosis of the wrist (on the minor side), which 
warrants a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic 
Code 5214.  VA outpatient treatment records dated from July 
to September 1997 reflect that the veteran experienced pain 
and desired to have the plates removed, which was performed 
on September 3, 1997.  The September 27, 1997, VA 
compensation examination documented a clinical finding that 
the veteran's left wrist disability was in approximately 10 
degrees of extension and had no flexion or extension, and no 
motion at the wrist.  The examiner noted that the veteran had 
recently had the hardware removed from the left wrist and was 
recovering from that.  Based on this evidence, the Board 
finds that, as of September 27, 1997, it was first factually 
ascertainable that the veteran's postoperative total fusion 
of the left wrist on the minor side had increased in severity 
so as to meet the criteria for a 30 percent rating.   
Therefore, the effective date for the assignment of a 30 
percent rating for the veteran's service-connected total left 
wrist fusion is the date of receipt of the veteran's claim 
for increase, that is, July 14, 1997.  38 C.F.R. § 
3.400(o)(2). 


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

